DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/29/2020, 04/20/2020 and 11/25/2020 have been considered by the examiner.

Claim Objections
Claim 8 is objected to because of the following informalities: In line 2 of claim 8, “a MAC header” should be corrected to – [[a]] the MAC header--. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. US 10582423 B2 in view of Nagai et al. (US 20100014463 A1, “WIRELESS COMMUNICATION SYSTEM, WIRELESS TERMINAL STATION, WIRELESS BASE STATION, AND WIRELESS COMMUNICATION METHOD”).

As per claim 1, claim 7 of U.S. Patent No. US 10582423 B2 teaches an information processing device, comprising: processing circuitry configured to receive a signal from another information processing device, the signal having backward compatibility, upon detecting a frame check sequence (FCS) up to a media access control (MAC) header of the frame, in a case where 
However claim 7 of U.S. Patent No. US 10582423 B2 does not explicitly teach A-MPDU including an A-MPDU subframe, at least one of an address of a transmission source (Transmission Address - TA), an address of a transmission destination (Received Address - RA), or an identifier of a group; one of the TA, the RA, or the identifier of the group included in the MAC header of the A-MPDU subframe.
Nagai et al. in an analogous art teach A-MPDU including an A-MPDU subframe (paragraph 234, A-MPDU, A-MPDU subframe), at least one of an address of a transmission source (Transmission Address - TA), an address of a transmission destination (Received Address - RA), or an identifier of a group; one of the TA, the RA, or the identifier of the group included in the MAC header of the A-MPDU subframe (paragraph 121, the MAC header includes a destination address and a transmission source address).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 7 of U.S. Patent No. US 10582423 B2 with the teachings of Nagai et al. by including additionally A-MPDU including an A-MPDU subframe, at least one of an address of a transmission source (Transmission Address - TA), an address of a transmission destination (Received Address - RA), or an identifier of a group; one of the TA, the RA, or the identifier of the group included in the MAC header of the A-MPDU subframe.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have .

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. US 10582423 B2 in view of Nagai et al. (US 20100014463 A1, “WIRELESS COMMUNICATION SYSTEM, WIRELESS TERMINAL STATION, WIRELESS BASE STATION, AND WIRELESS COMMUNICATION METHOD”).

As per claim 2, the claim 8 of U.S. Patent No. US 10582423 B2 teaches that the processing circuitry is configured to determine whether there is an error in data of the MAC header based on a comparison result between the FCS and a checksum calculated based on the MAC header.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. US 10582423 B2 in view of Nagai et al. (US 20100014463 A1, “WIRELESS COMMUNICATION SYSTEM, WIRELESS TERMINAL STATION, WIRELESS BASE STATION, AND WIRELESS COMMUNICATION METHOD”).

As per claim 3, the claim 11 of U.S. Patent No. US 10582423 B2 teaches that the processing circuitry is configured to: determine whether there is an error in data of the MAC header of the frame and perform control in a manner that the reception of the frame is stopped in a case where there is the error in the data of the MAC header.
Nagai et al. teach A- MPDU subframe, A-MPDU (paragraph 234, A-MPDU subframe, A-MPDU).

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. US 10582423 B2 in view of Nagai et al. (US .

As per claim 4, the claim 12 of U.S. Patent No. US 10582423 B2 teaches that in the case where there is no error in data of the MAC header of the frame, the processing circuitry is configured to determine that the reception of the frame is stopped (1) in a case in which the frame is transmitted in a unicast manner and a transmission destination of the frame is not destined for the information processing device and (2) in a case in which the frame is transmitted in a multicast manner and the transmission destination of the frame is not destined for a multicast group to which the information processing device belongs.
Nagai et al. teach A- MPDU subframe, A-MPDU (paragraph 234, A-MPDU subframe, A-MPDU).

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. US 10582423 B2 in view of Nagai et al. (US 20100014463 A1, “WIRELESS COMMUNICATION SYSTEM, WIRELESS TERMINAL STATION, WIRELESS BASE STATION, AND WIRELESS COMMUNICATION METHOD”).

As per claim 5, the claim 13 of U.S. Patent No. US 10582423 B2 that in the case where there is no error in data of the MAC header of the frame, the processing circuitry determines that the reception of the frame is stopped in a case in which the frame is transmitted in a broadcast manner and a transmission destination of the frame is not the information processing apparatus to which the information processing device is connected.
Nagai et al. teach A- MPDU subframe, A-MPDU (paragraph 234, A-MPDU subframe, A-MPDU).

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. US 10582423 B2 in view of Nagai et al. (US .

As per claim 6, the claim 14 of U.S. Patent No. US 10582423 B2 that the processing circuitry is configured to perform control in a manner that transmission suppression is set until a reception end timing of the frame of which the reception is stopped.
Nagai et al. teach A-MPDU (paragraph 234, A-MPDU).

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. US 10582423 B2 in view of Nagai et al. (US 20100014463 A1, “WIRELESS COMMUNICATION SYSTEM, WIRELESS TERMINAL STATION, WIRELESS BASE STATION, AND WIRELESS COMMUNICATION METHOD”).

As per claim 7, the claim 15 of U.S. Patent No. US 10582423 B2 that in a case where the transmission suppression is set, the processing circuitry performs control in a manner that an acknowledgement is transmitted in a case in which a frame destined for the information processing device is received, at least one frame among frames destined for the information processing device is correctly receivable, and it is necessary to transmit the acknowledgement to a transmission source of the frame destined for the information processing device.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. US 10582423 B2 in view of Nagai et al. (US 20100014463 A1, “WIRELESS COMMUNICATION SYSTEM, WIRELESS TERMINAL STATION, WIRELESS BASE STATION, AND WIRELESS COMMUNICATION METHOD”).


Nagai et al. teach A- MPDU subframe, A-MPDU (paragraph 234, A-MPDU subframe, A-MPDU).

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. US 10582423 B2 in view of Nagai et al. (US 20100014463 A1, “WIRELESS COMMUNICATION SYSTEM, WIRELESS TERMINAL STATION, WIRELESS BASE STATION, AND WIRELESS COMMUNICATION METHOD”).

As per claim 9, claim 19 of U.S. Patent No. US 10582423 B2 teaches an information processing method, comprising: receiving a signal, by processing circuitry of an information processing device, from another information processing device, the signal having backward compatibility; 
upon detecting a frame check sequence (FCS) up to a media access control (MAC) header of the frame, in a case where there is no error in data of the MAC header of the frame, stopping reception of a frame based on the index (i.e. one of the TA, the RA, or the identifier of the group included in the MAC header of the A-MPDU subframe) and setting, by the processing circuitry, a carrier sense level for transmission in a case where the transmission destination or the transmission source of the frame of which the reception is stopped is not an information processing apparatus to which the information processing device is connected.
However claim 19 of U.S. Patent No. US 10582423 B2 does not explicitly teach A-MPDU including an A-MPDU subframe, at least one of an address of a transmission source (Transmission Address - TA), an address of a transmission destination (Received Address - RA), or an identifier of a group; one of the TA, the RA, or the identifier of the group included in the MAC header of the A-MPDU subframe.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 7 of U.S. Patent No. US 10582423 B2 with the teachings of Nagai et al. by including additionally A-MPDU including an A-MPDU subframe, at least one of an address of a transmission source (Transmission Address - TA), an address of a transmission destination (Received Address - RA), or an identifier of a group; one of the TA, the RA, or the identifier of the group included in the MAC header of the A-MPDU subframe.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to determine transmission source and destination of the frame.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. US 10582423 B2 in view of Nagai et al. (US 20100014463 A1, “WIRELESS COMMUNICATION SYSTEM, WIRELESS TERMINAL STATION, WIRELESS BASE STATION, AND WIRELESS COMMUNICATION METHOD”) and 
ADACHI et al. (US 20120195296 A1, “WIRELESS COMMUNICATION APPARATUS”).

As per claim 10, claim 19 of U.S. Patent No. US 10582423 B2 teaches an information processing method, comprising: receiving a signal, by processing circuitry of an information processing device, from another information processing device, the signal having backward 
However claim 19 of U.S. Patent No. US 10582423 B2 does not explicitly teach A-MPDU including an A-MPDU subframe, at least one of an address of a transmission source (Transmission Address - TA), an address of a transmission destination (Received Address - RA), or an identifier of a group; one of the TA, the RA, or the identifier of the group included in the MAC header of the A-MPDU subframe.
Nagai et al. in an analogous art teach A-MPDU including an A-MPDU subframe (paragraph 234, A-MPDU, A-MPDU subframe), at least one of an address of a transmission source (Transmission Address - TA), an address of a transmission destination (Received Address - RA), or an identifier of a group; one of the TA, the RA, or the identifier of the group included in the MAC header of the A-MPDU subframe (paragraph 121, the MAC header includes a destination address and a transmission source address).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 7 of U.S. Patent No. US 10582423 B2 with the teachings of Nagai et al. by including additionally A-MPDU including an A-MPDU subframe, at least one of an address of a transmission source (Transmission Address - TA), an address of a transmission destination (Received Address - RA), or an identifier of a group; one of the TA, the RA, or the identifier of the group included in the MAC header of the A-MPDU subframe.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have 
The claim 19 of U.S. Patent No. US 10582423 B2 and Nagai et al. do not explicitly teach a non-transitory computer readable medium including executable instructions, which when executed by a computer cause the computer to execute an information processing method.
ADACHI et al. in an analogous art teach a non-transitory computer readable medium including executable instructions, which when executed by a computer cause the computer to execute an information processing method (paragraph 159, a computer-readable storage medium storing a program implementing the processing, program is stored in an executable format, using a computer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 19 of U.S. Patent No. US 10582423 B2 and Nagai et al.’s Patent Application Publication with the teachings of ADACHI et al. by including additionally a non-transitory computer readable medium including executable instructions, which when executed by a computer cause the computer to execute an information processing method.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform the method fast, automated and accurately.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US 20100014463 A1, “WIRELESS COMMUNICATION SYSTEM, WIRELESS TERMINAL STATION, WIRELESS BASE STATION, AND WIRELESS COMMUNICATION METHOD”) in view of Kim (KR 20040076125 A, The wireless LAN data frame and wireless LAN data transmission/reception method using the same and system, machine translation, Korean Intellectual Property Office, Year: 2004), Dale et al. (US 20040006771 A1, “Modified range requests enabling bandwidth requests and state of health reporting”) and ADACHI et al. (US 20120195296 A1, “WIRELESS COMMUNICATION APPARATUS”).

As per claim 1, Nagai et al. teach an information processing device, comprising: processing circuitry (paragraph 100, wireless terminal stations, information terminals) configured to receive an A-MPDU subframe from another information processing device (paragraph 57, A-MPDU Subframe, paragraph 232, A-MPDU exchanged between a wireless base station and a wireless terminal station, paragraph 234, A-MPDU subframe); an MPDU-subframe including at least one of an address of a transmission source (Transmission Address - TA), an address of a transmission destination (Received Address - RA), or an identifier of a group (paragraph 121, a destination address, a transmission source address); stop reception of an A-MPDU including the A-MPDU subframe based on at least one of the TA, the RA, or the identifier of the group included in the MAC header of the A-MPDU subframe (paragraph 112, when a frame is directed to a wrong terminal, the frame is discarded) and where the transmission destination or the 
However Nagai et al. do not explicitly teach detecting a frame check sequence (FCS) up to a media access control (MAC) header of the frame, there is no error in data of the MAC header of the frame.
Kim in an analogous art teach detecting a frame check sequence (FCS) up to a media access control (MAC) header of the frame, there is no error in data of the MAC header of the frame (page 11, paragraph 10, header frame check sequence; page 11, paragraph 11, checking validity acceptance of the MAC header; page 12, paragraph 2, header FCS information for verifying the validity of the frame header).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai et al.’s Patent Application Publication with the teachings of Kim by including additionally detecting a frame check sequence (FCS) up to a media access control (MAC) header of the A-MPDU subframe, there is no error in data of the MAC header of the A-MPDU subframe.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to stop reception of the frame if there is an error in data of the MAC header.
Nagai et al. and Kim do not explicitly teach a frame having backward compatibility.
Dale et al. in an analogous art teach a frame having backward compatibility (paragraph 48, MAC message, backward compatibility).



This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform demodulation and process the message as per IEEE standard.
Nagai et al., Kim and Dale et al. do not explicitly teach to set a carrier sense level for transmission.
ADACHI et al. in an analogous art teach to set a carrier sense level for transmission (paragraph 41, the carrier sense level is adjusted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai et al.’s Patent Application Publication, Kim’s Patent Application Publication and Dale et al.’s Patent Application Publication with the teachings of ADACHI et al. by including additionally to set a carrier sense level for transmission.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to allow the wireless communication device to successfully receive the signal.

As per claim 2, Nagai et al., Kim, Dale et al. and ADACHI et al. teach the additional limitations.
Kim teaches that the processing circuitry is configured to determine whether there is an error in data of the MAC header based on a comparison result between the FCS and a checksum calculated based on the MAC header (page 11, paragraph 11, checking validity acceptance of 

As per claim 3, Nagai et al., Kim, Dale et al. and ADACHI et al. teach the additional limitations.
Kim teaches to determine whether there is an error in data of the MAC header of the frame
and perform control in a manner that the reception of the frame is stopped in a case where there is the error in the data of the MAC header (page 11, paragraph 11, checking validity acceptance and rejection of the MAC header; page 11, paragraph 10, the header frame check sequence).
Nagai et al. teach A-MPDU (paragraph 232, A-MPDU exchanged between a wireless base station and a wireless terminal station), A- MPDU subframe (paragraph 234, A-MPDU subframe).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US 20100014463 A1, “WIRELESS COMMUNICATION SYSTEM, WIRELESS TERMINAL STATION, WIRELESS BASE STATION, AND WIRELESS COMMUNICATION METHOD”), Kim (KR 20040076125 A, The wireless LAN data frame and wireless LAN data transmission/reception method using the same and system, machine translation, Korean Intellectual Property Office, Year: 2004), Dale et al. (US 20040006771 A1, “Modified range requests enabling bandwidth requests and state of health reporting”) and ADACHI et al. (US 20120195296 A1, “WIRELESS COMMUNICATION APPARATUS”) as applied to claim 1 above, and further in view of Shao et al. (US 20080186890 A1, “Method and system for power saving in wireless local area communication networks”).

As per claim 4, Nagai et al., Kim, Dale et al. and ADACHI et al. substantially teach the claimed invention described in claim 1 (as rejected above).

Nagai et al. teach A-MPDU subframe (paragraph 234, A-MPDU subframe), the processing circuitry is configured to determine that the reception of the A-MPDU is stopped in a case in which the A-MPDU is transmitted in a unicast manner and a transmission destination of the A-MPDU is not destined for the information processing device (paragraph 232, A-MPDU exchanged between a wireless base station and a wireless terminal station; paragraph 112, when a frame is directed to a wrong terminal, the frame is discarded).
However Nagai et al., Kim, Dale et al. and ADACHI et al. do not explicitly teach that in a case in which the frame is transmitted in a multicast manner and the transmission destination of the frame is not destined for a multicast group to which the information processing device belongs.
Shao et al. in an analogous art teach that in a case in which the frame is transmitted in a multicast manner and the transmission destination of the frame is not destined for a multicast group to which the information processing device belongs (paragraph 21, the address field in the MAC header is not equal to the receiver address and is not a multicast address).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai et al.’s Patent Application Publication, Kim’s Patent Application Publication, Dale et al.’s Patent Application Publication and ADACHI et al.’s Patent Application Publication with the teachings of Shao et al. by including additionally that in a case in which the frame is transmitted in a multicast manner and the transmission destination of the frame is not destined for a multicast group to which the information processing device belongs.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to stop receiving and decoding the data frame and conserve power at the receiver.

As per claim 5, Nagai et al., Kim, Dale et al., ADACHI et al. and Shao et al. teach the additional limitations.
Kim teaches that in the case where there is no error in data of the MAC header of the frame (page 11, paragraph 11, checking validity acceptance of the MAC header).
Nagai et al. teach A-MPDU subframe (paragraph 234, A-MPDU subframe), the A-MPDU (paragraph 232, A-MPDU exchanged between a wireless base station and a wireless terminal station).
Shao et al. teach that the reception of the frame is stopped in a case in which the frame is transmitted in a broadcast manner and a transmission destination of the frame is not the information processing apparatus to which the information processing device is connected (paragraph 21, stop receiving the data frame, the address field in the MAC header is not equal to the receiver address and is not a broadcast address).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over
Nagai et al. (US 20100014463 A1, “WIRELESS COMMUNICATION SYSTEM, WIRELESS TERMINAL STATION, WIRELESS BASE STATION, AND WIRELESS COMMUNICATION METHOD”), Kim (KR 20040076125 A, The wireless LAN data frame and wireless LAN data transmission/reception method using the same and system, machine translation, Korean Intellectual Property Office, Year: 2004), Dale et al. (US 20040006771 A1, “Modified range requests enabling bandwidth requests and state of health reporting”) and ADACHI et al. (US 20120195296 A1, “WIRELESS COMMUNICATION APPARATUS”) as applied to claim 1 above, and further in view of Balachandran et al. (US 20040085934 A1, “Flexible transmission method for wireless communications”).


Nagai et al. teach the A-MPDU (paragraph 232, A-MPDU exchanged between a wireless base station and a wireless terminal station).
However Nagai et al., Kim, Dale et al. and ADACHI et al. do not explicitly teach to perform control in a manner that transmission suppression is set until a reception end timing of the frame of which the reception is stopped.
Balachandran et al. in an analogous art teach to perform control in a manner that transmission suppression is set until a reception end timing of the frame of which the reception is stopped (paragraph 20, a transmitter sends a packet of data to the receiver and waits until it hears back an acknowledgement (ACK) or a negative acknowledgement (NACK) from the receiver. During the waiting period, the transmitter stops sending data to the receiver.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai et al.’s Patent Application Publication, Kim’s Patent Application Publication, Dale et al.’s Patent Application Publication and ADACHI et al.’s Patent Application Publication with the teachings of Balachandran et al. by including additionally to perform control in a manner that transmission suppression is set until a reception end timing of the frame of which the reception is stopped.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to determine for the transmitter to send new data to the receiver.

As per claim 7, Nagai et al., Kim, Dale et al., ADACHI et al. and Balachandran et al. teach the additional limitations.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US 20100014463 A1, “WIRELESS COMMUNICATION SYSTEM, WIRELESS TERMINAL STATION, WIRELESS BASE STATION, AND WIRELESS COMMUNICATION METHOD”), Kim (KR 20040076125 A, The wireless LAN data frame and wireless LAN data transmission/reception method using the same and system, machine translation, Korean Intellectual Property Office, Year: 2004), Dale et al. (US 20040006771 A1, “Modified range requests enabling bandwidth requests and state of health reporting”), ADACHI et al. (US 20120195296 A1, “WIRELESS COMMUNICATION APPARATUS”) and Balachandran et al. (US 20040085934 A1, “Flexible transmission method for wireless communications”) as applied to claim 6 above, and further in view of DeCusatis et al. (US 20090059916 A1, “METHOD, SYSTEM, AND APPARATUS FOR RELIABLE DATA PACKET RECOVERY IN A LINK LAYER OF A DATA CENTER ETHERNET NETWORK”).

As per claim 8, Nagai et al., Kim, Dale et al., ADACHI et al. and Balachandran et al. substantially teach the claimed invention described in claim 6 (as rejected above).

Kim teaches in the case where there is no error in data of the MAC header of the frame (page 11, paragraph 11, checking validity acceptance of the MAC header).
However Nagai et al., Kim, Dale et al., ADACHI et al. and Balachandran et al. do not explicitly teach that the processing circuitry performs control in a manner that the transmission suppression is set during a transmission suppression period decided based on information stored in the frame of which the reception is stopped.
DeCusatis et al. in an analogous art teach that the processing circuitry performs control in a manner that the transmission suppression is set during a transmission suppression period decided based on information stored in the frame of which the reception is stopped (paragraph 8, if the sequence number of the received packet is not the same as the expected sequence number, the data packet is dropped; paragraph 20, if the transmitter does not receive an Ack signal from the receiver after a timeout period, because the packet was dropped).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai et al.’s Patent Application Publication, Kim’s Patent Application Publication, Dale et al.’s Patent Application Publication, ADACHI et al.’s Patent Application Publication and Balachandran et al.’s Patent Application Publication with the teachings of DeCusatis et al. by including additionally that the processing circuitry performs control in a manner that the transmission suppression is set during a transmission suppression period decided based on information stored in the frame of which the reception is stopped.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity for the transmitter to determine to send new data frame to the receiver.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US 20100014463 A1, “WIRELESS COMMUNICATION SYSTEM, WIRELESS TERMINAL STATION, WIRELESS BASE STATION, AND WIRELESS COMMUNICATION METHOD”) in view of Kim (KR 20040076125 A, The wireless LAN data frame and wireless LAN data transmission/reception method using the same and system, machine translation, Korean Intellectual Property Office, Year: 2004), Dale et al. (US 20040006771 A1, “Modified range requests enabling bandwidth requests and state of health reporting”) and ADACHI et al. (US 20120195296 A1, “WIRELESS COMMUNICATION APPARATUS”).

As per claim 9, Nagai et al. teach an information processing method (paragraph 100, wireless terminal stations, information terminals), comprising: receiving an A-MPDU subframe, by processing circuitry of an information processing device, from another information processing device (paragraph 57, A-MPDU Subframe, paragraph 232, A-MPDU exchanged between a wireless base station and a wireless terminal station, paragraph 234, A-MPDU subframe); the A-MPDU subframe including at least one of an address of a transmission source (Transmission Address - TA), an address of a transmission destination (Received Address - RA), or an identifier of a group (paragraph 121, a destination address, a transmission source address);
stopping reception of an A-MPDU including the A-MPDU subframe based on at least one of the TA, the RA, or the identifier of the group included in the MAC header of the A-MPDU subframe (paragraph 112, when a frame is directed to a wrong terminal, the frame is discarded) in a case where the transmission destination or the transmission source of the A-MPDU of which the reception is stopped is not an information processing apparatus to which the information processing device is connected (paragraph 121, a destination address, a transmission source address; paragraph 112, when a frame is directed to a wrong terminal, the frame is discarded).


Kim in an analogous art teach detecting a frame check sequence (FCS) up to a media access control (MAC) header of the frame, there is no error in data of the MAC header of the frame (page 11, paragraph 10, header frame check sequence; page 11, paragraph 11, checking validity acceptance of the MAC header; page 12, paragraph 2, header FCS information for verifying the validity of the frame header).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai et al.’s Patent Application Publication with the teachings of Kim by including additionally detecting a frame check sequence (FCS) up to a media access control (MAC) header of the frame, there is no error in data of the MAC header of the frame.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to stop reception of the frame if there is an error in data of the MAC header.
Nagai et al. and Kim do not explicitly teach the frame having backward compatibility.
Dale et al. in an analogous art teach the frame having backward compatibility (paragraph 48, MAC message, backward compatibility).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai et al.’s Patent Application Publication and Kim’s Patent Application Publication with the teachings of Dale et al. by including additionally the frame having backward compatibility.


Nagai et al., Kim and Dale et al. do not explicitly teach setting a carrier sense level for transmission.
ADACHI et al. in an analogous art teach setting a carrier sense level for transmission (paragraph 41, the carrier sense level is adjusted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai et al.’s Patent Application Publication, Kim’s Patent Application Publication and Dale et al.’s Patent Application Publication with the teachings of ADACHI et al. by including additionally setting a carrier sense level for transmission.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to allow the wireless communication device to successfully receive the signal.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US 20100014463 A1, “WIRELESS COMMUNICATION SYSTEM, WIRELESS TERMINAL STATION, WIRELESS BASE STATION, AND WIRELESS COMMUNICATION METHOD”) in view of Kim (KR 20040076125 A, The wireless LAN data frame and wireless LAN data transmission/reception method using the same and system, machine translation, Korean Intellectual Property Office, Year: 2004), Dale et al. (US 20040006771 A1, “Modified range requests enabling bandwidth requests and state of health reporting”) and ADACHI et al. (US 20120195296 A1, “WIRELESS COMMUNICATION APPARATUS”).


stopping reception of an A-MPDU including the A-MPDU subframe based on at least one of the TA, the RA, or the identifier of the group included in the MAC header of the A-MPDU subframe (paragraph 112, when a frame is directed to a wrong terminal, the frame is discarded) in a case where the transmission destination or the transmission source of the A-MPDU of which the reception is stopped is not an information processing apparatus to which the information processing device is connected (paragraph 121, a destination address, a transmission source address; paragraph 112, when a frame is directed to a wrong terminal, the frame is discarded).
However Nagai et al. do not explicitly teach detecting a frame check sequence (FCS) up to a media access control (MAC) header of the frame, there is no error in data of the MAC header of the frame.
Kim in an analogous art teach detecting a frame check sequence (FCS) up to a media access control (MAC) header of the frame, there is no error in data of the MAC header of the frame (page 11, paragraph 10, header frame check sequence; page 11, paragraph 11, checking validity acceptance of the MAC header; page 12, paragraph 2, header FCS information for verifying the validity of the frame header).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai et al.’s Patent Application Publication with the teachings of Kim by including additionally detecting a frame check sequence (FCS) up to a 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to stop reception of the frame if there is an error in data of the MAC header.
Nagai et al. and Kim do not explicitly teach the frame having backward compatibility.
Dale et al. in an analogous art teach the frame having backward compatibility (paragraph 48, MAC message, backward compatibility).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai et al.’s Patent Application Publication and Kim’s Patent Application Publication with the teachings of Dale et al. by including additionally the frame having backward compatibility.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform demodulation and process the message as per IEEE standard.
Nagai et al., Kim and Dale et al. do not explicitly teach setting a carrier sense level for transmission and a non-transitory computer readable medium including executable instructions, which when executed by a computer cause the computer to execute an information processing method.
ADACHI et al. in an analogous art teach setting a carrier sense level for transmission (paragraph 41, the carrier sense level is adjusted) and a non-transitory computer readable medium including executable instructions, which when executed by a computer cause the computer to execute an information processing method (paragraph 159, a computer-readable 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagai et al.’s Patent Application Publication, Kim’s Patent Application Publication and Dale et al.’s Patent Application Publication with the teachings of ADACHI et al. by including additionally setting a carrier sense level for transmission and a non-transitory computer readable medium including executable instructions, which when executed by a computer cause the computer to execute an information processing method.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to allow the wireless communication device to successfully receive the signal and perform the method fast, automated and accurately.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822.  The examiner can normally be reached on Monday-Friday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111